Citation Nr: 0821630	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial evaluation beyond 30 percent for 
left eye blindness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, that 
denied the benefit sought on appeal.  
	
In June 2006 and October 2006 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.  The veteran's case is 
currently advanced on the docket.


FINDING OF FACT

The veteran is blind in the left eye; there is no blindness 
in the nonservice-connected right eye.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for left eye blindness have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 
4.79, 4.80, 4.84(a), Diagnostic Codes (DCs) 6029- 6070 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that the veteran expressed disagreement 
with the January 2004 decision granting him service 
connection for his left eye blindness in May 2004.  As such, 
the veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's left eye blindness is rated under the 
provisions of 38 C.F.R. § 4.84a, DCs 6067 to 6079, for 
impairment of visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required. 38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility. 38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes, before and 
after suffering the aggravation, are to be evaluated, 
subtracting the former evaluation from the latter except when 
the bilateral vision amounts to total disability. In the 
event of subsequent increase in the disability of either eye, 
due to intercurrent disease or injury not associated with 
active service, the condition of the eyes before suffering 
the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a). 38 
C.F.R. § 4.78.

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of non-service-connected 
disability, as if both disabilities were service-connected, 
is permissible, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
nonservice-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind. Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); (discussing the premise that VA 
has no authority to award disability compensation for a 
nonservice-connected disability absent specific authorization 
by statute).

The veteran's left eye blindness is currently evaluated as 30 
percent disabling under DC 6029-6070.  Diagnostic Code 6029, 
the code for aphakia, provides a maximum rating of 30 
percent.  Accordingly, a higher rating is not possible under 
this code.  

Diagnostic Code 6070 contemplates blindness in one eye, 
having only light perception, with normal vision in the other 
eye at 20/40. 38 C.F.R. § 4.84(a). Higher evaluations are 
possible under related codes as the measurements of vision in 
the other eye worsen.  Notes to the regulation specify that 
the veteran is also entitled to special monthly compensation 
in this instance. In this regard, the RO awarded the veteran 
special monthly compensation for the left eye in the January 
2004 rating decision. The Board notes the veteran is not 
service-connected for any disability of the right eye.

At the most recent VA ophthalmological examination completed 
in October 2007 and in the February 2008 Addendum to that 
report, the veteran was found to be blind in the left eye, 
with light perception only.  He was not able to recognize 
test letters at one foot.  He could not accomplish the 
perception of objects, hand movements, or counting fingers at 
three feet, and had no lesser extent of vision.  Prior VA 
examinations of September 2007, June 2007, July 2006, and 
December 2003 have consistently determined the veteran is 
blind in his left eye.  The veteran has contended he does not 
have light perception but this is not supported by the 
medical evidence, and in any event, a lack of light 
perception is of no aid to his claim for an increased rating.  
Based on the VA examination findings, the veteran is 
therefore determined to meet the statutory criteria for 
blindness in one eye under 38 C.F.R. § 4.79. 

However, the veteran is not blind in his nonservice-connected 
right eye.  The February 2008 VA examination addendum 
specifically stated that the veteran could recognize test 
letters at one foot, and could accomplish the perception of 
objects, hand movements, or counting fingers at three feet 
with his right eye.  At the recent October and September 2007 
VA ophthalmological examinations, visual acuity was 20/60 in 
the right eye.  Although the veteran has had variable 
measurements of the vision in his right eye in the past, none 
support the existence of blindness in that eye.  For example, 
at the June 2007 VA examination, vision in the right eye was 
20/400 corrected, it was 20/100 at the July 2006 examination, 
it was 20/400 corrected at a separate July 2006 examination, 
and it was 20/50 corrected at the December 2003 examination.  
As such, the service- connected disability in his left eye 
must be rated as if his right eye has normal vision at 20/40. 
This conclusion is drawn irrespective of the fact that 38 
C.F.R. § 4.78 (computing aggravation) appears to require 
consideration of both eyes. Villano, 10 Vet. App. at 250.

Where the service-connected eye is blind and the nonservice- 
connected eye is normal, no more than a 30 percent disability 
rating is warranted. 38 C.F.R. § 4.84a, DC 6070; Table V. 
Thirty percent is the maximum schedular amount available for 
blindness in the left eye, with no blindness in the non-
service connected right eye. 

Where entitlement to compensation is recognized with respect 
to one eye only, the maximum evaluation for total loss of 
vision of the service-connected eye is 30 percent, unless 
there is (a) blindness in the nonservice-connected eye; (b) 
enucleation of the service-connected eye; or (c) serious 
cosmetic defect. 38 C.F.R. §§ 3.383, 4.80. As described 
above, the medical evidence of record demonstrates that the 
veteran has vision in his right eye.  VA examinations of 
October 2007, June 2007, and July 2006 specifically found 
there is no enucleation or serious cosmetic defect of the 
right eye.  There is no evidence to the contrary.  

The Board has considered the applicability of other 
diagnostic codes, but does not find that any other code is 
applicable.  The Board acknowledges the veteran's contentions 
that his vision is worse than reflected by the assigned 
rating. However, insofar as the service-connected left eye 
has been rated as being blind, and the nonservice connected 
right eye does not meet the criteria for blindness under 38 
C.F.R. § 4.79, a higher rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left eye disability does not warrant a rating 
in excess of 30 percent. While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
veteran's left eye disability has not warranted a rating in 
excess of 30 percent at any point in the appeal period.  For 
all of these reasons, the veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2003, June 2006, and October 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters of June 
and October 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  He was given VA examinations in October 2007, 
September 2007, June 2007, July 2006, and December 2003.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

An initial increased disability rating in excess of 30 
percent for left eye blindness is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


